DETAILED ACTION
This Office action is in response to the application filed on 17 December 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taghizadeh Kaschani (US 2013/0342940; hereinafter “Taghizadeh”).
In re claim 1, Taghizadeh discloses an electrostatic discharge protection circuit (see Figs. 1, 2, 4, 6) comprising: a first internal circuit (see Fig. 2: first sub circuit) formed between a first power line (VDD1) and a first ground line (VSS), 5and configured to operate in a range between a first power (VDD1) and a first ground (VSS); a second internal circuit (second sub circuit in Fig. 2) formed between a second power line (VDD2) and a second ground line (VSS), and configured to operate in a range between a second power (VDD2) having a level higher than the first power (see [0006]-[0007] – the voltage supply rails supply different voltages; further, see [0012], which teaches that the case where VDD1>VDD2 is a “similar problem” to another case where malfunctions in either sub-circuit may occur for other reasons; therefore, it is the implicit teaching in Taghizadeh that a case where VDD2>VDD1 is also contemplated) and a second ground (VSS); a signal line (S1, RS, S2) connecting an output terminal (OUT) of the first internal circuit and an 10input terminal (IN; also shown as input to internal circuit 6 in figures 4 and 6) of the second internal circuit; and a protection circuit (various embodiments shown throughout 
In re claims 2 and 18, Taghizadeh discloses the electrostatic discharge protection circuit as explained above, and further discloses a first protection circuit (e.g., ELS) configured to form a first bypass path that bypasses a stress due to electrostatic discharge, between the signal line and the second ground line 20when the electrostatic discharge occurs at the output terminal of the first internal circuit (see [0006], [0007], [0030], [0031], [0037]); and a second protection circuit (any or all of EPC1, EPC2, EHS1) configured to form a second bypass path that bypasses a stress due to electrostatic discharge, between the signal line and the second ground line when the electrostatic discharge occurs at the input terminal of the second internal circuit (see, e.g., [0036], [0037]), to protect semiconductors of the first and second internal circuits (see [0011], [0012], [0017], [0036]).
In re claims 6 and 7, Taghizadeh discloses wherein the second protection circuit is configured by a semiconductor device which has the same breakdown voltage as the second internal circuit ([0032] – the CMOS transistors can be placed in same well with other devices of same type); and wherein the second protection circuit is configured using a diode (e.g., primary clamp EPC1 shown as diode ELP in Fig. 1, or the parasitic diode from drain to bulk of EHS1: see 
In re claim 9, Taghizadeh discloses wherein the second internal circuit is a level shift circuit (i.e., the two sub circuits of Fig. 2 operate at different supply voltages and communicate a signal between them; that is, the signal transmitted from SC1 exists at levels between VSS and VDD1, whereas SC2 is only supplied with VSS and VDD2, such that whatever circuitry is contained within SC2, it inherently has a function of shifting a level of the signal to the new power supply domain), and the protection circuit protects a semiconductor device which uses a thin gate oxide of the level shift circuit, from electrostatic discharge likely to occur in the signal line ([0002], [0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taghizadeh (US 2013/0342940) in view of Hwang et al. (US 2017/0294431; hereinafter “Hwang”).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Taghizadeh by incorporating a back-to-back diode formed between the first ground line and the second ground line in order to reduce current noise from being transferred between the regions and ensure a current path for relieving ESD stress to protect the core circuitry as shown and taught by Hwang.
In re claim 11, Taghizadeh discloses an electrostatic discharge protection circuit (see Figs. 1, 2, 4, 6) comprising: a first internal circuit (see Fig. 2: first sub circuit) formed between a first power line (VDD1) and a first ground line (VSS), 5and configured to operate in a range between a first power (VDD1) and a first ground (VSS); a level shift circuit (second sub circuit in Fig. 2; see note in claim 9 above regarding the inherent teaching of a level shifting function in sub circuit 2 by Taghizadeh) formed between a second power line (VDD2) and a second ground line (VSS), and configured to operate in a range between a second power (VDD2) having a level higher than the first power (see [0006]-[0007] – the voltage supply rails supply different voltages; further, see [0012], which teaches that the case where VDD1>VDD2 is a “similar 
Taghizadeh does not disclose that the first internal circuit is specifically an inverter circuit. Whereas Hwang discloses an ESD protection circuit (Figs. 4 and 5) applied to a device having sub-circuits (600, 700) operating at different power supply domains (LV region, HV region), and wherein the first internal circuit (in LV region 600) comprises an inverter formed between the first power rail and first ground (100, 120) and whose output is connected via the signal line to the level shift circuit of the second power supply domain (700). Hwang teaches that the inverter is used to provide inverter and buffering operations in supplying the signal to the level shift circuit of the second domain ([0048]).

In re claim 16, Taghizadeh does not disclose a back-to-back diode formed between the first ground line and the second ground line. Whereas Hwang discloses an ESD protection circuit (Figs. 4 and 5) applied to a device having sub-circuits (600, 700) operating at different power supply domains (LV region, HV region), and which comprises a back to back diode (140) formed between the ground lines of the power supply domains in order to reduce current noise from being transferred between the regions and ensure a current path for relieving ESD stress to protect the core circuitry ([0046]-[0047]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Taghizadeh by incorporating a back-to-back diode formed between the first ground line and the second ground line in order to reduce current noise from being transferred between the regions and ensure a current path for relieving ESD stress to protect the core circuitry as shown and taught by Hwang.
In re claim 17, Taghizadeh discloses wherein the first and second protection circuits protect a semiconductor device which uses a thin gate oxide of the level shift circuit, from electrostatic discharge ([0002], [0004]).


Allowable Subject Matter
Claims 3-5, 8, 12-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the prior art made of record in this case fails to disclose or otherwise suggest: “wherein the first protection circuit is configured by a semiconductor device which has the same breakdown voltage as the first internal circuit,” in combination with the remaining elements of the claim. Examiner notes that Lin et al. (US 2013/0321961, as cited with this Office action) disclose an NMOS (Fig. 4B, 429) having a same breakdown voltage as an inverter (437 and/or 401/403); however this NMOS is not analogous to the claimed first protection circuit, at least because it is configured to block an ESD surge current from being bypassed from the signal line to the second ground line ([0017]), which is functionally opposite to the claimed configuration. Further, the NMOS and inverter have a breakdown same as that of the higher voltage power domain (id.), rather than the lower voltage domain as claimed.
Claims 4 and 5 depend from claim 3 and therefore would be allowable for the same reasons provided above.
With respect to claim 8, the prior art made of record in this case fails to disclose or otherwise suggest: “wherein the first protection circuit is configured by an NMOS which has a 13breakdown voltage the same as the first internal circuit and lower than the second protection circuit, and wherein the second protection circuit is configured by a diode which has a breakdown voltage the 
With respect to claim 12, the prior art made of record in this case fails to disclose or otherwise suggest: “wherein the first protection circuit is configured by an NMOS which has the same breakdown voltage as a semiconductor device of the inverter,” in combination with the remaining elements of the claim. It is noted that claim 12 contains similar language as found in claim 3; therefore, the note provided above regarding claim 3 and the Lin reference is likewise applicable to claim 12.
Claims 13-15 depend from claim 12 and therefore would be allowable for the same reasons provided above.
With respect to claim 19, the prior art made of record in this case fails to disclose or otherwise suggest: “wherein the first protection circuit is configured by an NMOS which has the same breakdown voltage as a semiconductor device of the inverter,” in combination with the remaining elements of the claim. It is noted that claim 19 contains similar language as found in claim 3; therefore, the note provided above regarding claim 3 and the Lin reference is likewise applicable to claim 19.
Claim 20 depends from claim 19 and therefore would be allowable for the same reasons provided above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In general, the cited art shows several examples of prior ESD protection arrangements particularly concerned with protecting I/O circuitry or I/O interfaces in integrated circuits. More particularly, many of the cited references deal especially with the issue of protecting I/O interface devices in cases where signal transmission occurs between circuits of different power supply domains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/FRED E FINCH III/Primary Examiner, Art Unit 2838